Citation Nr: 0842006	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  04-24 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
schizophrenia from March 21, 2001 to December 7, 2005. 

2.  Entitlement to an effective date earlier than March 21, 
2001 for the rating assigned for schizophrenia for the period 
from March 21, 2001 to December 7, 2005. 


REPRESENTATION

Veteran  represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefits sought on 
appeal.  The veteran appealed that decision to Board, and the 
case was referred to the Board for appellate review.  

A hearing was held in March 2007, in Washington, D.C., before 
the undersigned Acting Veterans Law Judge who was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002 & Supp. 2008) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

In July 2007, the Board remanded the veteran's claims to 
adjudicate the matter of clear and unmistakable error (CUE) 
in the initial disability evaluation assigned by a September 
8, 1975 rating decision, which granted service connection for 
schizophrenia.  The Board found that the CUE question was 
inextricably intertwined with the increased rating and 
earlier effective date issues then on appeal.  In addition, 
at the March 2007 hearing, the veteran's representative 
indicated that there were outstanding VA psychiatric 
treatment records.  Subsequently, VA psychiatric treatment 
records from various VAMC facilities were obtained, and the 
issue of CUE in the September 8, 1975 rating decision was re-
adjudicated in June 2008 and August 2008 rating decisions.  
Therefore, the Board finds that its remand directives were 
substantially complied with.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance).

The Board also notes that in the October 2008 Informal 
Hearing Presentation, the veteran's representative raised an 
issue as to the disability rating assigned pursuant to the 
finding of CUE in the September 8, 1975 rating decision.  As 
is discussed more fully below, this issue has not been 
procedurally developed; thus, the Board is referring it to 
the RO for initial adjudication.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the veteran's claims must be remanded again 
for further development.  

In this case, the veteran is seeking an increased rating and 
an earlier effective date for his service-connected 
schizophrenia.  At the time of the March 2007 hearing, the 
veteran's representative raised the matter of CUE in the 
initial disability evaluation assigned by a September 8, 1975 
rating decision which granted service connection for 
schizophrenia.  It its July 2007 remand, the Board found that 
the CUE question was inextricably intertwined with the 
increased rating and earlier effective date issues in this 
case.  See Harris v. Derwinksi, 1 Vet. App. 180, 183 (1991) 
(issues are "inextricably intertwined" when a decision on 
one issue would have a "significant impact" on a veteran's 
claim for the second issue).  

Subsequently, the RO adjudicated the CUE issue in a June 2008 
supplemental statement of the case (SSOC) and accompanying 
rating decision.  The June 2008 rating decision awarded the 
veteran an initial disability rating of 30 percent, effective 
September 8, 1975.  The veteran was notified of this decision 
by a letter dated August 5, 2008.  Subsequently, on August 
14, 2008, another rating decision was issued, which assigned 
an initial 10 percent disability rating, effective September 
8, 1975.  The veteran was notified of this decision in a 
letter dated August 22, 2008, which asked the veteran to 
disregard the August 5, 2008 letter because it contained 
erroneous information.

In this case, the August 14, 2008 rating decision, in effect, 
reduced the 30 percent disability rating which had been 
assigned by the June 2008 rating decision for the veteran's 
service-connected schizophrenia without regard to any of the 
procedural or due process requirements governing rating 
reductions.  Moreover, as was pointed out by the veteran's 
representative, the provisions of 38 C.F.R. § 3.951(b) (2008) 
appear to be applicable in this case.  Under that regulation, 
a disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for 
compensation purposes will not be reduced to less than such 
evaluation, except on a showing that such rating was based on 
fraud.  The regulation also states that the 20-year period 
will be computed from the effective date of the evaluation to 
the effective date of the reduction. 

Furthermore, Congress has provided that a veteran's 
disability rating shall not be reduced unless an improvement 
in the disability is shown to have occurred.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2008).  The Court has consistently 
held that when an RO reduces a veteran's disability rating 
without following the applicable regulations, the reduction 
is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 
292 (1999) and cases cited therein.

When a 30 percent evaluation was granted for schizophrenia by 
virtue of the June 2008 rating decision, the effective date 
was September 8, 1975, more than 20 years prior to the 
effective date of the reduction.  There has been no showing 
of fraud in this case.  Accordingly, it does not appear that 
the June 2008 rating decision can be merely disregarded in 
this case, and resolution of this matter is critical prior to 
the adjudications of the claims on appeal.  

Therefore, before the Board reaches a final determination on 
the increased rating and earlier effective date issues, the 
issue of CUE in the September 8, 1975 rating decision, to 
include the initial disability rating assigned, must first be 
resolved by the RO.  Accordingly, in order to give the 
veteran every consideration with respect to the present 
appeal and to ensure due process, it is the Board's opinion 
that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should adjudicate the 
matter of the initial disability 
evaluation assigned as a result of a 
finding of CUE in the September 8, 1975 
rating decision.  In so doing, the AMC/RO 
must consider the provisions of 38 C.F.R. 
§§ 3.951(b) and 3.105(e).  A separate 
rating decision which complies with all 
due process requirements should then be 
issued.  

2.  When the development requested has 
been completed, the case should be 
reviewed by the AMC/RO.  If the benefit 
sought is not granted, the veteran should 
be furnished a SSOC and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


	(CONTINUED ON NEXT PAGE)




_________________________________________________
C. KEDEM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




